Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                   Document      Page 1 of 16

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF RHODE ISLAND


In re: Douglas Diano and                                    BK No. 19-10641
       Jennifer Diano,                                      Chapter 7
       Debtors
______________________________________________________________________________

Cristoline Company, Inc., and
Virginia Diano,
        Plaintiffs
v.                                                          A.P. No. 19-01032
Douglas Diano,
        Defendant
_____________________________________________________________________________

                    DECISION AND ORDER ON MOTION TO DISMISS

I.     Introduction

       The Plaintiffs Cristoline Company, Inc. (“Cristoline”) and Virginia Diano (“Ms. Diano”)

(together “Plaintiffs”) brought this adversary proceeding against debtor Douglas Diano

(“Defendant”) alleging that their various claims against him arising under state and federal law

are non-dischargeable under Bankruptcy Code § 523(a)(2)(A), (a)(4), and (a)(6). See Complaint

(Doc. #1). 1 The Defendant moves to dismiss this proceeding or, in the alternative, to dismiss

several of the underlying claims of liability. See Defendant’s Motion to Dismiss Complaint

(“Motion,” Doc. #7). The Plaintiffs timely objected to the Motion. See Plaintiffs’ Objection

(Doc. #8). These initial filings were supplemented by the Plaintiffs’ Supplemental Objection

(Doc. #22) and the Defendant’s Supplemental Brief (Doc. #26). For the reasons explained

below, the Court grants the Motion in part, denies it in part, and grants the Plaintiffs leave to

amend their Complaint in accordance with this ruling within 45 days from the date of this

Decision and Order.


1
 Unless otherwise indicated, the terms “Bankruptcy Code, “Code,” “Chapter,” “section” and “§” refer to
Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.


                                                  1
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                   Document      Page 2 of 16



II.    Jurisdiction

       The Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157(a) and 1334(b).

This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (I), and (O).

III.   Federal Rule of Civil Procedure 12

       The Defendant’s Motion was filed pursuant to Federal Rule of Civil Procedure (“Rule”)

12(b).2 First, he moves to dismiss this adversary proceeding under Rule 12(b)(1) for lack of

subject matter jurisdiction, asserting that the Plaintiffs lack standing to bring the claims and the

claims themselves are speculative and not ripe for adjudication. See Motion at 3-4.

       To establish standing, “a plaintiff must show (1) it has suffered an injury in fact that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (internal

quotations omitted). Ripeness “could be seen as [a] time dimension[] of standing,” asking

whether an otherwise adequate injury “that has not yet happened is sufficiently likely to happen.”

McInnis-Misenor v. Maine Med. Ctr., 319 F.3d 63, 69 (1st Cir. 2003). A ripeness analysis

assesses whether “there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant” relief. Id. at 70 (1st Cir. 2003) (quoting

Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 506 (1972)). The standing doctrine seeks to

prevent federal courts from involving themselves in “conjectural or hypothetical injuries.” Reddy

v. Foster, 845 F.3d 493, 500 (1st Cir. 2017). Within this framework the ripeness doctrine seeks

to prevent courts from “premature adjudication” and/or “abstract disagreements.” Labor


2
 Rule 12 is made applicable to adversary proceedings in bankruptcy by Rule 7012 of the Federal Rules of
Bankruptcy Procedure.


                                                   2
Case 1:19-ap-01032        Doc 27     Filed 06/11/20 Entered 06/11/20 09:10:57              Desc Main
                                    Document      Page 3 of 16



Relations Div. of Constr. Indus. of Massachusetts, Inc. v. Healey, 844 F.3d 318, 326 (1st Cir.

2016).

         Second, the Defendant presses for dismissal under Rule 12(b)(6) for failure to state a

claim on which relief can be granted, arguing that the factual allegations in the Complaint fail to

“set forth a cognizable legal theory for many of its causes of action.” See Motion at 3. When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept the well-pleaded facts

of the Complaint as true, but the Court need not accept as true any allegations that are no more

than “labels or conclusions” or “formulaic recitation of the elements of a cause of action.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To survive dismissal, a complaint must “state a claim to relief that is plausible on its

face,” rather than merely conceivable. Twombly, 550 U.S. at 570. As the Supreme Court

explained in Iqbal:

                A claim has facial plausibility when the plaintiff pleads factual
                content that allows the court to draw the reasonable inference that
                the defendant is liable for the misconduct alleged. The plausibility
                standard is not akin to a “probability requirement,” but it asks for
                more than a sheer possibility that a defendant has acted
                unlawfully. Where a complaint pleads facts that are “merely
                consistent with” a defendant’s liability, it “stops short of the line
                between possibility and plausibility of ‘entitlement to relief.’”
                        Two working principles underlie our decision
                in Twombly. First, the tenet that a court must accept as true all of the
                allegations contained in a complaint is inapplicable to legal
                conclusions. . . . Second, only a complaint that states a plausible
                claim for relief survives a motion to dismiss. Determining whether
                a complaint states a plausible claim for relief will . . . be a context-
                specific task that requires the reviewing court to draw on its judicial
                experience and common sense.

556 U.S. at 678 (citations omitted).

         Additional legal standards come into play here and will be discussed in the context of the

Defendant’s claim-specific arguments for dismissal.



                                                   3
Case 1:19-ap-01032       Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                  Document      Page 4 of 16



IV.    Facts Alleged in the Complaint

       The following facts are alleged by the Plaintiffs in the Complaint and, consistent with the

Twombly standards, are accepted by the Court as true only for the purpose of considering the

Motion. In 1987, Ms. Diano, the Defendant’s mother, founded Cristoline, a company that

provided marketing and assistance with fundraising campaigns for schools, sports teams, youth

groups, and others throughout New England and parts of New York. Such fundraising activities

include selling wrapping paper, magazines, desserts, candles, gifts, and other items. Ms. Diano

was the president of Cristoline, and the Defendant, who had a degree in marketing, became

Cristoline’s vice president and regional sales manager. The Defendant worked for Cristoline for

25 years, frequently traveling on sales trips, as well as being heavily involved with product

development for Cristoline, which produced its own product catalogs.

       Cherry Bros., LLC, doing business as Cherrydale Fundraising (“Cherrydale”), was a

Pennsylvania company also engaged in the fundraising business. In April of 2017, Cherrydale

offered to acquire Cristoline’s customer base for $200,000. Also in that month, Cherrydale

entered into a separate agreement with the Defendant under which he would provide it with

Cristoline’s confidential customer list and other proprietary information and book new customers

for Cherrydale. On or about May 3, 2017, the Defendant requested a $60,000 signing bonus from

Cherrydale, which then wired that sum to his personal account. On May 5, 2017, the Defendant

and Cherrydale’s chairman, Ross Cherry, further agreed to use part of Cherrydale’s $200,000

purchase price due to Cristoline to pay “obligations affecting ongoing business.” In addition to

the $60,000 signing bonus, Cherrydale made payments of $20,000 and $55,000 to the

Defendant’s personal account. Cherrydale never paid Cristoline for its customer list or

proprietary information. The Defendant left Cristoline’s employ on May 31, 2017 and became a




                                                 4
Case 1:19-ap-01032       Doc 27     Filed 06/11/20 Entered 06/11/20 09:10:57             Desc Main
                                   Document      Page 5 of 16



Cherrydale employee the next day. In June of 2017, Cherrydale began selling Cristoline products

to former customers of Cristoline.

       Cristoline maintained certain confidential trade secrets, including: (1) information about

its products and market analyses; (2) data on current and prospective customers and specific

customer needs; (3) information about sales strategies and sales force assignments, employees’

skills, performance, territories, compensation, and sales compensation plan; and (4) overall

market analyses, including marketing routes, pricing, product positioning, competitive analysis,

and segmentation and mapping of needs for specific target markets.

       In addition, Cristoline had dedicated significant resources to develop and protect its trade

secrets, including time, money, and effort to develop and pinpoint customers and potential

contacts whose identities and needs were not well-known or readily ascertainable in the

marketplace. Specifically, Cristoline developed customer lists, contact information, pricing

information, and information about existing and prospective clients’ needs. This information, and

its confidentiality, gave Cristoline a significant business advantage by lowering its cost of

customer acquisitions as compared to its competitors’ costs. This proprietary information was a

valuable component of Cristoline’s business success. As such, Cristoline made substantial efforts

to preserve and maintain the confidentiality of the information, storing it in non-public, secured

databases. Only employees who had a need to access the information had such access.

       For purposes of his employment with Cristoline, the Defendant was given secure access

to all of this confidential and proprietary information. The Defendant knowingly and

intentionally misappropriated Cristoline’s trade secrets and disclosed it to Cherrydale, including

through the use of mail, wires, and other electronic means, and Cherrydale used the information




                                                 5
Case 1:19-ap-01032        Doc 27     Filed 06/11/20 Entered 06/11/20 09:10:57                Desc Main
                                    Document      Page 6 of 16



to develop its own business in competition with Cristoline. As a result, Cristoline was damaged

by these actions in an amount estimated to be no less than $500,000.

        The Plaintiffs seek to establish that the Defendant is liable to them on eleven different

state and federal law claims, titled in the Complaint as follows: trade secret misappropriation

under 18 U.S.C. § 1836; violation of the Rhode Island Trade Secrets Act; usurpation of corporate

opportunity; breach of fiduciary duty; constructive fraud; common law misappropriation; tortious

interference with business relationships; tortious interference with prospective business

relationships; civil conspiracy; violation of the Racketeer Influenced and Corrupt Organizations

Act; and violation of the Computer Fraud and Abuse Act. These claims, they contend, are not

dischargeable by virtue of Bankruptcy Code § 523(a)(2)(A) (false pretenses, false representation,

or actual fraud), § 523(a)(4) (fraud or defalcation while acting in a fiduciary capacity), and

§ 523(a)(6) (willful and malicious injury).

V.      Discussion

        The Court now turns to the several grounds the Defendant raises in support of the

dismissal of the Complaint in whole or in part. 3

        A. Subject matter jurisdiction

        Frankly, the Defendant’s contention that the Complaint must be dismissed for lack of

subject matter jurisdiction is difficult to follow. The gist of his arguments appears to be that

Plaintiff Virginia Diano previously filed a Chapter 7 bankruptcy case in 2017 in which she

scheduled the value of a business dispute with the Defendant as “unknown,” despite the fact that

the events underlying the Plaintiffs’ claims in this adversary proceeding occurred well before her


3
 Although the Defendant did not fully comply with the Court’s order to further address four of his
grounds for dismissal in his Supplemental Brief, see Order (Doc. #19), after conducting its own research
and in the interest of justice, the Court concludes that it is appropriate to address those arguments
substantively, as detailed herein.


                                                    6
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                   Document      Page 7 of 16



bankruptcy filing. She could, or should have been able to, quantify such claims at that time but

intentionally failed to do so to make the claims appear speculative. Because the Plaintiffs now,

for the first time, assign a value to the claims of at least $500,000, the Defendant asserts, they

have “failed to plead sufficient facts which would meet the standing requirement for a concrete

injury and/or which would meet the ripeness requirement that the alleged [harm] ever came to

pass.” See Motion at 4. Consequently, the Defendant argues, the complaint should be dismissed

in its entirety.

        The Plaintiffs counter that they have pleaded “an actionable complaint” against the

Defendant, having described his alleged actions in detail, cited the statutory and common law he

has violated, and estimated his resultant liability to them to be at least $500,000. See Plaintiffs’

Objection at 1-2.

         The Court concludes that there is no lack of subject matter jurisdiction here that dooms

the Complaint. The Defendant conflates the veracity of the estimation of the claims in the

Complaint with a lack of a concrete injury and speculative damages merely because previously

Ms. Diano had scheduled her claims against him with an “unknown value.” As pled in the

Complaint, the Plaintiffs have adequately alleged an actual injury and substantial damages

caused by the Defendant’s alleged wrongful and intentional conduct that renders them non-

dischargeable under § 523(a) of the Bankruptcy Code. The allegations, if proven at trial,

establish an injury that may be redressed by a favorable decision in this proceeding. The veracity

of the Plaintiffs’ allegations of injury and the amount of damages sustained is a matter for

determination at trial, not on a dismissal motion under Rule 12(b)(6).

        The Court’s analysis above applies equally to the Defendant’s challenge on the grounds

that the Plaintiffs’ claims are not ripe for adjudication. As he points out, the alleged events




                                                  7
Case 1:19-ap-01032          Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57                  Desc Main
                                     Document      Page 8 of 16



underlying the claims took place several years ago, so the controversy between the parties yields

an alleged injury that, if proven, is not too remote and reasonably calculable.

        In short, the factual allegations set forth in the Complaint, accepted as true for purposes

of ruling on the Motion, establish subject matter jurisdiction of the Court and standing of the

Plaintiff Cristoline to bring this action. (Ms. Diano’s claims are another story and will be

addressed later). The Motion to dismiss this proceeding in its entirety for lack of subject matter

jurisdiction is denied. 4

        B. Judicial estoppel

        The Defendant also relies upon the manner in which Ms. Diano scheduled the value of

her claims against him in her bankruptcy case to support his argument that the Plaintiffs are

“judicially estopped from now asserting, in the same forum, a position wholly inconsistent” with

that earlier valuation. The Defendant argues that by scheduling the value of the claims as

“unknown,” Ms. Diano signaled to the case trustee “that the claim could not be particularized

and valued,” and by implication was not worth pursuing. See Motion at 5. The Plaintiffs maintain

that there is nothing inconsistent about their valuation of the claims in the Complaint and the way

Ms. Diano listed them on her schedules in her prior bankruptcy case. They explain that “[t]he

fact that the trustee did not pursue a claim against Douglas Diano, but abandoned the claim to



4
  The Court also asked the parties to brief the issue of abstention under Bankruptcy Code § 305, and
appreciates the responses they have submitted. See Plaintiffs’ Supplemental Objection at 6-7; Defendant’s
Supplemental Brief at 1-3. The Court has considered the parties’ arguments, including the Defendant’s
reliance on the Court’s prior decision in Ruddick v. Read (In re Read), 2015 WL 4178728 (Bankr. D.R.I.
July 10, 2015), where the Court abstained from determining the dischargeability of claims of the debtor’s
former spouse arising from their divorce proceedings. The Court concludes that abstention would not be
appropriate here or in the best interests of the parties. True, this dispute involves two family members, but
it is not a family law dispute. It is a business dispute involving claims under both state and federal law,
including bankruptcy-specific claims, all of which this Court is capable of hearing and deciding. As far as
the parties have informed the Court, the dispute before the state court was not in an advanced stage and
judicial efficiency would not be promoted by this Court abstaining from determining the dischargeability
of the Plaintiffs’ claims.


                                                     8
Case 1:19-ap-01032       Doc 27     Filed 06/11/20 Entered 06/11/20 09:10:57             Desc Main
                                   Document      Page 9 of 16



Ms. Diano, has no bearing on whether she is entitled to bring this action.” See Plaintiffs’

Objection at 2. The Court concurs.

       The doctrine of judicial estoppel dictates that “[w]here one succeeds in asserting a certain

position in a legal proceeding, one may not assume a contrary position in a subsequent

proceeding simply because one’s interests have changed.” Guay v. Burack, 677 F.3d 10, 16 (1st

Cir. 2012). A key requirement to application of the doctrine is that “the legal or factual assertion

advanced in the earlier judicial proceeding must be ‘directly inconsistent’ with the assertion

made in the current forum.” Howell v. Town of Leyden, 335 F. Supp. 2d 248, 251 (D. Mass.

2004) (quoting Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir. 2004)

(stating that the positions must be “mutually exclusive”)). The Plaintiffs’ alleged damages in this

proceeding cannot be said to be “directly inconsistent” with Ms. Diano’s scheduling the value of

her claims against the Defendant as “unknown” back in 2017. In that bankruptcy case, as in any

Chapter 7 case, the trustee was free to, and indeed was under an obligation to, investigate and

consider whether to pursue any potential claims held by her. The Court has no reason to believe

that the trustee did not do so. Nor does the Defendant allege a failure by the trustee to conduct

such assessment of the claims. The trustee’s election not to pursue the claims and to abandon

them has no bearing on the Plaintiffs’ ability to bring this non-discharge proceeding against the

Defendant. The Motion seeking dismissal of this proceeding on the grounds of judicial estoppel

is denied.

       C. Dismissal of Plaintiff Virginia Diano as a party

       The Defendant argues that the Plaintiffs do not allege the proceeding to be a derivative

action (see Rule 23.1), and that Ms. Diano has not stated any cause of action or injury that is

independent of those of Cristoline. Hence, she is a not a proper plaintiff here and should be




                                                 9
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57                 Desc Main
                                   Document     Page 10 of 16



dismissed from the proceeding. See Motion at 6. In opposition, the Plaintiffs argue that Ms.

Diano “has been injured by the actions of [the Defendant]” and “has plead her own causes of

action and entitlements to relief.” See Plaintiffs’ Objection at 2. But the Plaintiffs fail to refer to

specific allegations in the Complaint that support these unsupported assertions of independent

causes of action and injuries distinct from those sustained by Cristoline. The Court’s own review

of the Complaint does not reveal any. Although there are factual allegations that mention Ms.

Diano and her status and actions as an employee of Cristoline, the Complaint contains no

specific factual allegations that Ms. Diano herself was harmed by the Defendant’s actions or is

entitled to damages in her own right. On these grounds the Motion is granted and Plaintiff

Virginia Diano is dismissed from the adversary proceeding. The Plaintiffs, if they so choose, are

granted leave to file an amended complaint within 45 days of the date of this ruling to address

these deficiencies.

        D. Trade Secret Misappropriation Claim

        The Defendant seeks dismissal of the Plaintiffs’ claim for trade secret misappropriation

under 18 U.S.C. § 1836 because it “is not properly before this Court for want of venue.” In

support of his position he cites § 1836(c), which states, “The district courts of the United States

shall have original jurisdiction of civil actions brought under this section.” See Motion at 6. The

Plaintiffs respond that: (1) 28 U.S.C. § 1334(b) vests the district courts with original jurisdiction

of all proceedings arising under or arising in or related to cases under the Bankruptcy Code; (2)

28 U.S.C. § 157(a) provides that district courts may refer all such proceedings to the bankruptcy

court within their districts; (3) Local Rule General 109(a) of the United States District Court for

the District of Rhode Island automatically refers all cases arising under the Bankruptcy Code to

this Court; and (4) Plaintiffs’ trade secret misappropriation claim falls within such bankruptcy




                                                   10
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                   Document     Page 11 of 16



proceedings.

       The Plaintiffs are correct. This Court “may hear and determine all cases under title 11 and

all core proceedings arising under title 11, or arising in a case under title 11, referred under

subsection (a) of this section, and may enter appropriate orders and judgments.” 28 U.S.C.

§ 157(a). Further, this Court may do so for, among others, “matters concerning the

administration of the estate,” “determinations as to the dischargeability of particular debts,” and

“other proceedings affecting . . . the adjustment of the debtor-creditor . . . relationship.” 28

U.S.C. § 157(b)(2)(A), (I), and (O). At its core this is a proceeding to determine the non-

dischargeability of the Plaintiffs’ claims, one of which is a claim under 18 U.S.C. § 1836 for the

Defendant’s alleged misappropriation of trade secrets. Of necessity, the Court must first

determine the Defendant’s liability for the claim, and then whether the nature of the claim falls

within a non-discharge provision of Code § 523(a). The Motion as to this claim is denied.

       E. Constructive Fraud Claim

       The Defendant challenges that the Plaintiffs’ claim for constructive fraud fails to state a

claim upon which relief can be granted because it is not pled with sufficient particularity. See

Motion at 6. Citing to the standard discussed in Hayduk v. Lanna, 775 F.2d 441 (1st Cir. 1985),

he highlights that for fraud claims a plaintiff must plead essential facts as to “time, place,

content, identity, and result of false misrepresentations. Further, allegations of fraudulent

statements require an explanation of why statements are misleading.” See Motion at 7. In a

broad-brush response the Plaintiffs argue that the Defendant’s actions “are painstakingly set forth

in the Plaintiffs’ Complaint” and that “fraud was well plead.” See Plaintiffs’ Objection at 3.

       Both parties’ briefing on this disputed claim lacks depth and clarity. The Court has,

however, carefully reviewed the allegations in the Complaint and the Plaintiffs’ claim of




                                                  11
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57                Desc Main
                                   Document     Page 12 of 16



constructive fraud and concurs with the Defendant. The claim is not sufficiently pled to satisfy

the requirements applicable to fraud claims. See Rule 9(b) (“In alleging fraud . . . a party must

state with particularity the circumstances constituting fraud.”). It is difficult to distinguish this

specific claim of constructive fraud from some of the Plaintiffs’ other causes of action set forth

in the Complaint. The Plaintiffs have not alleged facts specific to this claim or to draw their

nexus to the Defendant’s conduct to establish the elements of constructive fraud. The parties as

well as the Court would benefit from more particular allegations as to this claim and a clearer

explanation of its basis in the law. Accordingly, the Motion is granted as to this claim, with leave

to file an amended complaint within 45 days of the date of this ruling, if the Plaintiffs so choose.

        F. Common Law Misappropriation Claim

        The Plaintiffs allege that Cristoline “created its designs and products through extensive

time, labor, skill and money.” The Defendant “used those designs and products in competition

with Cristoline, thereby gaining special advantage in that competition,” and as a result Cristoline

suffered damages. Moreover, they allege that the Defendant “committed this misappropriation

knowingly, willfully, deliberately and with malice.” See Complaint ¶¶ 77-80. In seeking

dismissal of this claim, the Defendant argues that Rhode Island General Laws §§ 6-41-1 through

6-41-11, the Rhode Island Uniform Trade Secrets Act (“RIUTSA”), displaces the common law

regarding misappropriation of trade secrets. Therefore, the Complaint fails to state a claim upon

which relief can be granted and this claim must be dismissed. See Motion at 8. The Plaintiffs

counter that § 6-41-7 “allows claims for contractual remedies, whether or not based upon

misappropriation of a trade secret,” and so the Plaintiffs “can maintain their count for common

law misappropriation” against the Defendant. See Plaintiffs’ Supplemental Objection at 12.

        Although the RIUTSA “does not affect contractual remedies, whether or not based upon




                                                   12
Case 1:19-ap-01032       Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57              Desc Main
                                  Document     Page 13 of 16



misappropriation of a trade secret,” see § 6-41-7(b)(1), the above-recounted allegations make

clear that this claim seeks not a “contractual remedy” but a remedy based on, as the title of the

claim suggests, common law misappropriation. Unfortunately for the Plaintiffs, “there is no

common law claim under Rhode Island law for misappropriation of trade secrets. Clearly, this is

only a statutory cause of action in Rhode Island.” Magnum Defense, Inc. v. Harbour Group Ltd.,

248 F. Supp. 2d 64, 71 (D.R.I. 2003). Therefore, the Motion as to the common law

misappropriation claim is granted.

       G. Tortious Interference with Business Relationships Claim

       The Defendant seeks dismissal of the Plaintiffs’ tortious interference with business

relationships claim on the grounds that it fails to state a claim on which relief can be granted. He

reasons that because the Plaintiffs have not “alleged that there existed a contract between

Cristoline Company, Inc. and Cherrydale or the Defendant,” this count cannot survive dismissal.

See Motion at 8. But as the Plaintiffs point out in their Objection, this argument misses the mark.

The claim is that the Defendant interfered with Cristoline’s business relationships with third

parties, and the Plaintiffs allege the Defendant interfered “with valid, enforceable contracts

between Cristoline and others.” See Complaint ¶ 81 (emphasis added). The claim as pled

adequately states a claim for relief. As such, the Motion is denied as to this claim.

       H. Civil Conspiracy Claim

       The essence of the Defendant’s challenge to the Plaintiffs’ civil conspiracy claim is that

the claim “is not an independent basis of liability.” Rather, the claim as alleged is simply a

“means of establishing joint liability for other tortious conduct,” and as there is only one

defendant in this proceeding, the claim should be dismissed. See Motion at 9. The Plaintiffs did

not object to this portion of the Motion, and in fact at the January 15, 2020 hearing on the




                                                 13
Case 1:19-ap-01032           Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57                Desc Main
                                      Document     Page 14 of 16



Motion counsel for the Plaintiffs agreed that this count was not a “separate claim.” 5 The Motion

as to this claim is granted and the claim is dismissed.

          I. RICO Claim

          As to the Plaintiffs’ claim under 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire

fraud), and 18 U.S.C. §§ 1962 and 1964, the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), the Defendant argues that it too fails to state a claim on which relief can be

granted because there is no private right of action under RICO. See Motion at 9. The Plaintiffs

contend that in fact RICO does provide a private right of action in favor of any person “injured in

his business by reason of” a RICO violation. See Plaintiffs’ Objection at 4 (citing 18 U.S.C.

§ 1964(c)). 6 On this claim the Court agrees with the Plaintiffs. It is clear under the statute and the

case law that a private cause of action does exist under RICO. See Ahmed v. Rosenblatt, 118 F.3d

886, 888-89 (1st Cir. 1997) (discussing the elements of a RICO claim, including under the mail

and wire fraud statutes). The Defendant’s Motion as to the RICO claim is denied.

          J. Computer Fraud and Abuse Act Claim

          Finally, the Defendant attacks the Plaintiffs’ computer fraud and abuse act claim under 18

U.S.C. § 1030 as barred by the statute of limitation because this proceeding was not commenced

with two years of the acts complained of or the discovery of the damage as required by

§ 1030(g). See Motion at 9. The Plaintiffs point to the tolling provisions of Bankruptcy Code


5
    The audio of the hearing is available on the docket of this adversary proceeding via CM/ECF. See Doc.
#20.
6
 In support of his contention the Defendant cites the Eighth Circuit case of Wisdom v. First Midwest
Bank, 167 F.3d 402 (8th Cir. 1999). That case does not stand for the proposition that no private right of
action exists under RICO, and indeed, the language of the statute expressly provides for such action. See
18 U.S.C. § 1964(c) (“Any person injured in his business or property by reason of a violation of section
1962 of this chapter may sue therefor . . . .”). The dismissal of the RICO claims by the court in the
Wisdom case, as distinct from claims under federal mail and wire fraud and extortion statutes, was based
on the failure of the plaintiff to adequately plead an essential element of a RICO claim.



                                                     14
Case 1:19-ap-01032        Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57               Desc Main
                                   Document     Page 15 of 16



§ 108(c) in denying that the statute of limitation on the claim has run. This Code provision

provides that if such a statute of limitation –

               has not expired before the date of the filing of the petition, then such
               period does not expire until the later of (1) the end of such period,
               including any suspension of such period occurring on or after the
               commencement of the case; or (2) 30 days after notice of the
               termination or expiration of the stay under section 362, 922, 1201,
               or 1301 of this title, as the case may be, with respect to such claim.

       Here, the acts complained of and the discovery of the damage can be dated to April, May,

and possibly June of 2017. See Complaint ¶¶ 27-39. The Defendant’s bankruptcy petition was

filed on April 24, 2019, the Complaint was filed on August 29, 2019, and the Defendant did not

receive his bankruptcy discharge until September 4, 2019, which is when the stay terminated as

to him. Clearly, under 18 U.S.C. § 1030(g), the statute of limitation on this claim had not expired

as of the date of the bankruptcy petition and the limitation period was suspended by virtue of

Bankruptcy Code § 108(c). The Complaint was timely filed before the termination of the stay

and the tolling provisions of the Bankruptcy Code. Consequently, the claim is not time-barred,

and the Defendant’s Motion on this claim is denied.

VI.    Conclusion

       To summarize the Court’s ruling: (1) the Motion to dismiss the adversary proceeding for

lack of subject matter jurisdiction or under the doctrine of judicial estoppel is denied; (2) the

Plaintiff Virginia Diano is dismissed from the proceeding, with leave granted to file an amended

complaint within 45 days of the date of this ruling, if the Plaintiffs so elect; (3) the claim of

constructive fraud is dismissed, with leave to file an amended complaint within the same 45 day

period if Plaintiffs so elect; (4) the claims of common law misappropriation and civil conspiracy

are dismissed; and (5) the Defendant’s request to dismiss the claims for trade secret

misappropriation, tortious interference with business relationships, and RICO and Computer



                                                  15
Case 1:19-ap-01032      Doc 27    Filed 06/11/20 Entered 06/11/20 09:10:57   Desc Main
                                 Document     Page 16 of 16



Fraud and Abuse Act violations is denied.


Date: June 11, 2020                              By the Court,


                                                 _____________________________
                                                 Diane Finkle
                                                 U.S. Bankruptcy Judge




                                            16
